Case 0:19-md-02914-RKA Document 95 Entered on FLSD Docket 04/24/2020 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA


                                                )
  IN RE: ERMI LLC                               )        Case No. 0:19-MD-02914-RKA
  (‘289) PATENT LITIGATION                      )
                                                )        ALL CASES
                                                )
                                                )
                                                )

                       PLAINTIFF ERMI LLC’S MOTION FOR LEAVE
                           TO AMEND OMNIBUS COMPLAINT

         NOW COMES Plaintiff ERMI LLC (“ERMI”) by and through its counsel, and

  respectfully moves this Court for leave to amend its Omnibus Complaint [DE 38] to add

  Defendants Jeffrey Smith and Thomas H. Greene. On April 7, 2020, ERMI filed two actions in

  the Northern District of Georgia, namely ERMI LLC v. Jeffrey Smith, No. 1:20-cv-01474-JPB

  (N.D. Ga. 2020) and ERMI LLC v. Thomas H. Greene, No. 1:20-cv-01476-JPB (N.D. Ga. 2020).

  On April 17, 2020 the JPML ordered the cases from the Northern District of Georgia transferred

  to this Court and to be consolidated with this case.

         Notwithstanding the JPML transfer and consolidation order, the Federal Rules of Civil

  Procedure require leave of the court to amend its pleading when the opposing party’s consent to

  amend is not given – as is the case here. The Rules state that “[t]he court should freely give

  leave when justice so requires.”      Fed. R. Civ. Proc. 15(a)(2).     The U.S. Supreme Court

  determined that “[i]n the absence of . . . undue delay, bad faith or dilatory motive . . . undue

  prejudice . . . futility of amendment, etc.—the leave sought should . . . be ‘freely given.’” Foman

  v. Davis, 371 U.S. 178, 182 (1962). None of the Foman factors are present in this case. ERMI is

  submitting the First Amended Omnibus Complaint within the time allowed to amend pleadings

  under this Court’s Scheduling Order of April 7, 2020. [DE 90].

                                                    1
Case 0:19-md-02914-RKA Document 95 Entered on FLSD Docket 04/24/2020 Page 2 of 4



         ERMI further notes that it has corrected a misstatement contained in its prior Omnibus

  Complaint at ¶ 289, which previously stated: “ERMI offers educational services, namely,

  presentations and speeches in the field of orthopedics and physical rehabilitation under ERMI’s

  ORBIT mark.” This is an administrative error that required correction. The same paragraph, ¶

  321 in ERMI’s First Amended Omnibus Complaint, has been corrected to state: “ERMI offers

  retail and online retail store services featuring surgical supplies under ERMI’s ORBIT mark” –

  consistent with ERMI’s trademark application for its ORBIT mark (see [DE 38-2]).    ERMI also

  updated the First Amended Omnibus Complaint with additional facts learned since the Omnibus

  Complaint was filed on January 24, 2020.

         WHEREFORE, ERMI respectfully requests the Court to grant this Motion and allow

  ERMI to amend its Omnibus Complaint to join these additional parties.      The proposed First

  Amended Omnibus Complaint is attached hereto as Exhibit 1, along with the proposed Exhibits

  and Exhibit List.

                          LOCAL RULE 7.1(a)(3) CERTIFICATION

         The undersigned hereby certifies that counsel conferred in a telephonic conference which

  took place with the parties on April 22, 2020 and Defendants indicated that they oppose this

  motion.

         This the 24th day of April, 2020.


                                               Respectfully submitted,

                                                    By: /s/ Samuel A. Long, Jr.
                                                    Mindi M. Richter
                                                    Florida Bar No. 00044827
                                                    mrichter@shumaker.com
                                                    SHUMAKER, LOOP & KENDRICK, LLP
                                                    101 E. Kennedy Boulevard
                                                    Suite 2800

                                                2
Case 0:19-md-02914-RKA Document 95 Entered on FLSD Docket 04/24/2020 Page 3 of 4



                                           Tampa, Florida 33602
                                           Tel.: (813) 229-7600
                                           Fax: (813) 229-1660

                                           Patrick B. Horne (Pro Hac Vice)
                                           phorne@shumaker.com
                                           Samuel A. Long, Jr. (Pro Hac Vice)
                                           along@shumaker.com
                                           Christina Davidson Trimmer (Pro Hac Vice)
                                           ctrimmer@shumaker.com
                                           Tom BenGera (Pro Hac Vice)
                                           tbengera@shumaker.com
                                           SHUMAKER, LOOP & KENDRICK, LLP
                                           101 South Tryon Street, Suite 2200
                                           Charlotte, North Carolina 28280-0002
                                           Telephone: (704) 375-0057

                                           Counsel for Plaintiff ERMI LLC




                                       3
Case 0:19-md-02914-RKA Document 95 Entered on FLSD Docket 04/24/2020 Page 4 of 4



                                  CERTIFICATE OF SERVICE

         I hereby certify that I electronically filed the foregoing document with the Clerk of Court

  using the CM/ECF system, which will send notification of such filing to all counsel of record.

         This the 24th day of April, 2020.



                                               /s/ Samuel A. Long, Jr.
                                               Samuel A. Long, Jr.




                                                  4
